FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofMarch HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). 22 March 2016 The following amendment has been made to the 'ISSUANCE OF SENIOR UNSECURED NOTES' announcement released on 15 March 2016. The description of the HSBC Holdings plc issued EUR2,000,000,000 1.5% Senior Unsecured Notes due 2021 has been corrected to refer to HSBC Holdings plc issued EUR2,000,000,000 1.5% Senior Unsecured Notes due 2022 . All other details remain unchanged. The full amended text is shown below. HSBC HOLDINGS PLC ISSUANCE OF SENIOR UNSECURED NOTES On 15 March 2016, HSBC Holdings plc issued EUR2,000,000,000 1.5% Senior Unsecured Notes due 2022 and EUR1,250,000,000 2.5% Senior Unsecured Notes due 2027 under its Debt Issuance Programme (the 'New Notes'). Application has been made to list the New Notes on the Official List of the UK Listing Authority and to trading on the London Stock Exchange. Investor enquiries to: Rebecca Self +44 (0) 20 7991 3643 investorrelations@hsbc.com Media enquiries to: Karen Ng +44 (0) 20 7991 2452 karenng@hsbc.com Note to editors: The HSBC Group HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 6,000 offices in 71 countries and territories in Asia, Europe, North and Latin America, and the Middle East and North Africa. With assets of US$2,410bn at 31December 2015, HSBC is one of the world's largest banking and financial services organisations. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:22 March 2016
